DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (US 2022/0020818, hereinafter “Kim ‘818”) in view of Lee (EP 3522165 A1).
Regarding claim 1: Kim ‘818 discloses a memory device comprising:
a plurality of memory cells (Fig. 5) stacked in a first direction (z direction) orthogonal to a substrate and each including a memory element having at least three resistance states and a selector coupled in parallel to the memory element;
a bit line (Fig. 5, 550) electrically coupled to the memory cells and extending in a second direction (x direction) intersecting the first direction.
Kim ‘818 does not disclose a sense amplifier configured to compare a voltage of the bit line with a plurality of reference voltages and sense data stored in the memory cells.
	However, Lee (Fig. 13) discloses a sense amplifier 650 configured to compare a voltage of the bit line with a plurality of reference voltage to sense data stored in the memory cells (paragraph [0070]). It would have been obvious to one of ordinary skill in the art to modify Kim ‘818 by using use a sense amplifier to compare a voltage of the bit line with a plurality of reference voltage to sense data stored in the memory cells in a memory device.  
Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘818 in view of Lee as applied to claim 1 above, and further in view of Kim ‘519 (US 2010/0220519).
The difference between claim 2 differ from Kim’818 and Lee is that the sense amplifier includes n sense circuits configured to sense the voltage of the bit line in a read operation (where n is an. integer equal to or greater than 2), a number of the reference voltages is n, the n reference voltages are respectively applied to the n sense circuits, and the n sense circuits respectively obtain sensed voltages by sensing the voltage of the bit line based on the n reference voltages in a sense timing. However, Kim ‘519 (Fig. 3) discloses the use of n circuits (220-1 to 220-n) configured to sense the voltages of the bit line from the memory cell 250 to obtain sensed voltages based on n reference voltages (VREF1 to VREFn). 
It would have been obvious to one of ordinary skill in the art to use n sense circuits to sense the voltages of the bit line to obtain sensed voltages based on n reference voltages in in a read operation of a memory device. 
Regarding claim 10: Kim ‘519 (Fig. 3) shows the device according to claim 2, wherein the n sense circuits are respectively coupled to n first nodes and respectively coupled to n second nodes different from the n first modes, and the n sense circuits respectively output n output voltages as sense results of the m sense circuits based on  the voltage of the bit line applied to each of the n first nodes and the n reference voltages respectively applied to the n second nodes. 
Regarding claim 12: Kim ‘519 (Fig. 3) shows the device according to claim 2, wherein the n sense circuits are respectively coupled to n first nodes and respectively coupled to n second nodes different from the n first nodes, and the n sense circuits respectively output n output voltages as sense results of the n sense circuits based on n first voltages each based on the voltage of the bit line applied to each of the n first nodes and n second voltages respectively based on the n reference voltages respectively applied to the n second nodes.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘818 in view of Lee and Kim ‘519 as applied to claims 10 and 12 above, and further in view of Li et al (US 2010/0232206, hereinafter “Li”) and Iwahashi (US 6,081,453).
Claims 11 and 13 differ from Kim ‘818, Lee and Kim ‘519 in reciting that the sense amplifier further includes. n first switches; and n second switches; the n first switches are respectively coupled to the n first nodes; the n second switches are respectively coupled to the n second nodes; and the n sense circuits respectively output the n output voltages based on the voltage of the bit line applied to each of the n first nodes through each of the n first switches and the n reference voltages respectively applied to the n second nodes through the n second switches. However, Li (Fig. 5) shows sense amplifiers 152 and 154 having switches 162 and 170 coupled to the bit line 142 and Iwahashi (Fig. 52) shows a plurality of switches respectively coupled to the plurality of reference voltages to selectively provide the voltage from the bit line and one of the reference voltages to the selected sense amplifier to read data from a memory cell. It would have been obvious to one of ordinary skill in the art to use a plurality of first switches respectively coupled to a plurality of first nodes of the sense amplifiers and a plurality of second switches respectively coupled to the plurality of  second nodes of the sense amplifier to selectively provide the voltage from the bit line and one of the reference voltages to the selected sense amplifier to read data from a memory cell.   

Allowable Subject Matter
Claims 18-23 are allowed.
Claims 3-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the sense amplifier further includes: n detection circuits; n latch circuits; and an operation circuit coupled to the n latch circuits, the n detection circuits are respectively coupled to the n sense circuits and are respectively coupled to the n latch circuits, the n detection circuits respectively transmit sense results of the n sense circuits to the n latch circuits, and the operation circuit performs a logical operation using the sense results.” in combination with the other limitations thereof as is recited in the claim. Claim 4 depends on claim 3.
Regarding claim 5: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the sense amplifier includes: a first sense circuit configured to sense the voltage of the bit line a plurality of times in a read operation; and a second sense circuit configured to sense the voltage of the bit line a plurality of times and different from the first sense circuit, the plurality of reference voltages include a first reference voltage and a second reference voltage different from the first reference voltage, the first sense circuit senses the voltage of the bit line based on the first reference voltage at a first sense timing, and the second sense circuit senses the voltage of the bit line based on the second reference voltage at a second sense timing.” in combination with the other limitations thereof as is recited in the claim. Claims 6 and 7 depend on claim 5.
Regarding claim 8: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “p sense circuits of the n sense circuits (where p is an integer equal to or greater than 2 and equal to or less than n) respectively obtain sensed voltages by sensing the voltage of the bit line based on p reference voltages of the n reference voltages in a first sense timing, and as a result of sensing by the p sense circuits at the first sense timing, in a case where the voltage of the bit line is equal to or greater than a maximum reference voltage of the p reference voltages, q sense circuits of the n sense circuits (where q is an integer equal to or greater than 1 and equal to or less than (n-1)) respectively obtain sensed voltages by sensing the voltage of the bit line based on the q reference voltages of the n reference voltages at a second sense timing different from the first sense timing.” in combination with the other limitations thereof as is recited in the claim. Claims 9 and 14-17 depend on claim 5.
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the sense amplifier includes a sense circuit configured to sense the voltage of the bit line a plurality of times in a read operation, the sense circuit senses the voltage of the bit line based on the reference voltage at a first sense timing, and as a result of sensing at the first sense timing, in a case where the voltage of the bit line is equal to or greater than the reference voltage, the sense circuit senses the voltage of the bit line based on the reference voltage at a second sense timing different from the first sense timing.” in combination with the other limitations thereof as is recited in the claim. Claims 19-23 depend on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827